Citation Nr: 0119010	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a rating decision of December 9, 1958, which 
denied service connection for epilepsy, was clear and 
unmistakable error.  

2.  Entitlement to service connection for fracture of the 
back and "foot drop" condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
February 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In May 2000, the RO denied a claim of entitlement 
to service connection for fracture of the back and "foot 
drop" condition.  In July 2000, the RO denied the veteran's 
claim that a December 9, 1958 RO rating decision, which 
denied a claim of entitlement to service connection for 
epilepsy, was based on clear and unmistakable error (CUE).  
The veteran has appealed both denials.  The veteran's claim 
for service connection for fracture of the back and "foot 
drop" condition is the subject of the REMAND portion of this 
decision.  

The veteran has raised a claim that new and material evidence 
has been submitted to reopen a claim for service connection 
for epilepsy.  This claim has not been adjudicated by the 
agency of original jurisdiction, and is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed decision, dated December 9, 1958, the RO 
denied a claim of entitlement to service connection for 
epilepsy.  

2.  The RO's December 9, 1958 decision was supported by the 
evidence then of record, and it is not shown that either the 
facts or applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The RO's December 9, 1958 rating decision, which denied 
service connection for epilepsy, was not clearly and 
unmistakably erroneous.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-472 (section 4, 114 Stat. 2096, 2098-
2099); 38 C.F.R. § 3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober , No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the July 2000 rating decision that the evidence 
did not show that the RO's decision was CUE.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), informed the appellant of the 
relevant laws and regulations.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussion in 
the rating decision and the SOC sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This claim is a CUE claim and, as such, must be 
based on the evidence of record at the time of the decision 
in issue.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Under the applicable criteria at the time of the previous 
rating decision (and substantially the same as under present 
law) service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C. § 310.

In December 1958, the RO denied service connection for 
epilepsy after it determined that the veteran's epilepsy had 
preexisted his service and was not aggravated thereby.  There 
was no appeal, and the RO's decision became final.  See 
Department of Veterans Affairs Regulations 1008, 1009, as in 
effect in 1958 and 1959.  

A review of the veteran's statements shows that he argues 
that the RO's December 1958 decision was CUE because the RO 
failed to give proper weight to evidence indicating that he 
did not have epilepsy prior to service, and that the RO 
failed to apply the "presumption of soundness."  

In this case, the facts before the RO at the time of its 
December 1958 decision included the veteran's service medical 
records.  An entrance examination report, dated in October 
1941, contained no relevant findings, and a medical history 
provided at that time indicated that the veteran denied ever 
having "fits."  Beginning in August 1943, the veteran was 
treated for complaints of transient clonic contractions of 
the right arm and paralysis of the right leg.  He said that 
his attacks were not accompanied by unconsciousness, had no 
after effects, and had occurred about twice a day since age 
15.  Three other reports showed that the veteran variously 
reported a history of spasms of the right arm and leg dating 
back to between ages 12 and 15.  One report noted a history 
of being struck in the head with a shovel at age 12, with no 
associated unconsciousness or fractures.  In December 1943, 
the veteran appeared before the Board of Medical Survey 
(BMS).  The BMS report stated that the veteran was unfit for 
service, and recommended that he be discharged due to 
Jacksonian epilepsy which had not been incurred in the line 
of duty and which existed prior to enlistment and was not 
aggravated by service.  A report of medical survey, signed by 
three physicians and dated in January 1944, shows a reported 
history of seizures since the age of 13, following a head 
injury.  Attempts to obtain additional information were 
unsuccessful.  The report indicates that his condition was no 
worse than it was prior to enlistment.  

The claims file contains two lay statements from a reverend 
who had reportedly run the orphanage at which the veteran was 
raised between 1937 and 1941.  These letters, received in 
1958, as well as a letter from the veteran's father, received 
in September 1958, show that both the reverend and the 
veteran's father stated that prior to service the veteran was 
in good physical condition, and had suffered no serious 
illnesses.  

In February 1958, the veteran was afforded neurological, 
psychiatric and electroencephalographic evaluations by Henry 
A. Brandt, M.D., in conjunction with a VA examination.  A 
review of Dr. Brandt's report shows that the impression was 
"abnormal electroencephalogram indicative of a convulsive 
disorder."  Dr. Brandt 

essentially stated that he did not have sufficient 
information upon which to offer an opinion on the issue of 
service connection.  

In a decision dated December 9, 1958, the RO discussed the 
veteran's service medical records and his post-service 
examination, and concluded that the evidence showed that the 
veteran's epilepsy existed prior to service, and was not 
aggravated by his service.  

The pertinent laws and regulations governing service 
connection in effect at the time of the RO's December 1958 
decision provided that service connection was available for a 
personal injury or disease contracted in line of duty, or 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 310 (1956); 
see also 38 C.F.R. § 3.77 (1956).  The presumption of 
soundness may be rebutted by clear and unmistakable evidence 
which demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
See 38 U.S.C.A. § 311 (1956); see also 38 C.F.R. § 3.63 
(1956).  

The facts before the RO at the time of the December 1958 
decision included service medical records which showed that 
on several occasions the veteran reported a history of 
seizures dating back to his early teens, to include a head 
injury from being hit with a shovel at age 12.  Lay 
statements from the veteran's father, and a reverend, were 
submitted which shows that they stated that the veteran had 
no physical disorders prior to his service.  A report of 
medical survey showed that, after about six months of 
inpatient treatment and observation, a board of three 
physicians determined that the veteran's epilepsy had existed 
prior to his service, and had not been aggravated thereby.  

The Board initially notes that the veteran essentially argues 
that the RO failed to give proper weight to the evidence 
which indicated that his epilepsy did not preexist service.  
However, simply to claim CUE on the basis that a previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent 

definition of CUE.  Fugo, 6 Vet. App. at 43-44; Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Therefore, the Board finds 
that the veteran's argument is insufficient to raise a CUE 
claim.  See Shockley v. West, 11 Vet. App. 208, 213-14 
(1998).  In addition, to the extent a viable CUE claim may 
have been raised, the Board notes that at the time of the 
RO's December 1958 decision, there was medical evidence (to 
include the January 1944 "report of medical survey," signed 
by three physicians) that went against the veteran's claim 
for epilepsy.  In such cases, when there is evidence that is 
both pro and con on the issue it is impossible for the 
appellant to succeed in showing the result would have been 
manifestly different.  Simmons v. West, 14 Vet. App. 84 
(2000).  

There is no evidence that either the correct facts, as they 
were known at the time, were not before the adjudicator at 
the time of the RO's December 1958 decision, or that the 
statutory or regulatory provisions extant at that time were 
incorrectly applied.  Damrel, supra.  Moreover, there was no 
medical opinion in the record which supported his claim.  As 
the record did not contain competent evidence of a link 
between the veteran's service and his epilepsy, to include on 
the basis of aggravation, there is no evidence of an 
"undebatable" error, which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  Id.  
The veteran's claim that the December 9, 1958 rating 
decision, whereby service connection for epilepsy was denied, 
was clearly and unmistakably erroneous, must therefore be 
denied.  38 C.F.R. § 3.105(a).  

In reaching this decision, the Board has noted the that in a 
May 2001 written brief presentation, it was argued that it 
was CUE for the RO to rely upon the conclusion of the 
military physicians that the veteran's epilepsy preexisted 
his service.  Specifically, it was argued that the Court has 
held that medical evidence, other than the veteran's own lay 
history, is required to establish a preexisting condition.  
Citing Miller v. West, 11 Vet. App. 345, 348 (1998).  While 
this may be true under some conditions, the Board notes that 
the Court has also stated that where a factual predicate 
exists, such as the filtering of lay history through the 
medical expertise of military physicians, such conclusions 
may amount to clear and unmistakable evidence to rebut the 
presumption of soundness.  See Gahman v. West, 12 Vet. 

App. 406 (1999).  The veteran would certainly be capable of 
describing his symptoms to the examiners in this case, and 
the physicians could certainly utilize that description of 
symptoms to arrive at a conclusion that the underlying 
disability existed prior to service.  In any event, in the 
context of a claim based on clear and unmistakable error, the 
allegation amounts to only an argument as to how the evidence 
was weighed by the RO.   Therefore, the Board finds that the 
denial of service connection for epilepsy, as contained in 
the RO's December 1958 decision, did not involve CUE.  


ORDER

The RO's February 14, 1958 rating decision, which denied 
service connection for epilepsy, was not clearly and 
unmistakably erroneous.


REMAND

In May 2000, the RO denied the veteran's claim of entitlement 
to service connection for fracture of the back and "foot 
drop" condition.  The Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Therefore, this case is REMANDED for the following action:

The RO should review the veteran's claim 
de novo  and determine whether the 
benefit sought can be granted.  The RO 
should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  The veteran should then be 
furnished a supplemental statement of the 
case setting forth a summary of the 
evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



